           Case 3:20-mj-00217       Document 19     Filed 01/07/21   Page 1 of 1




Anthony Clark Schwartz
Email: tonyschwartz.law@gmail.com
The Schwartz Law Firm
PO Box 4168
Portland, OR 97208
Tel: (503) 505 4674

Attorney for Defendant

                       IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF OREGON

                                   PORTLAND DIVISION

UNITED STATES OF AMERICA,                                         CR No. 3:20-mj-00217-1

                                   PLAINTIFF,
                                                               UNOPPOSED MOTION TO
                       v.                                     CONTINUE ARRAIGNMENT

GAVAUGHN GAQUEZ STREETER-
HILLERICH,

                                DEFENDANT.


        The defendant, through counsel, Anthony C. Schwartz, respectfully moves this

Court for an order continuing the arraignment in the above entitled case for about 60

days.   Arraignment is set for January 11, 2021.     This motion is supported by the

accompanying declaration.      The government, through AUSA Singh, does not oppose

this motion.

        Mr. Streeter-Hillerich understands that this motion will result in excludable delay

under the provisions of the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A).

        DATED this January 7, 2021

                                           s/Anthony C. Schwartz
                                           Anthony C. Schwartz

Page 1 DEFENDANT’S MOTION TO CONTINUE ARRAIGNMENT
